In a family offense proceeding pursuant to Family Court Act article 8, Salvatore Dell’Isola appeals from an order of protection of the Family Court, Suffolk County (Spinner, J.), dated August 3, 2004, which, upon a finding that he committed acts which would constitute the offense of harassment in the second degree, made after a hearing, directed him, inter alia, to stay away from the petitioner and the parties’ children until August 3, 2005.
Ordered that the order of protection is affirmed, without costs or disbursements.
The testimony proffered at the hearing in the Family Court established, by a preponderance of the evidence, that the appellant committed acts which would constitute the offense of harassment in the second degree (see Family Ct Act § 812 [1]; Penal Law § 240.26 [1], [3]; cf. Matter of Samora v Coutsoukis, 292 AD2d 390 [2002]; Matter of Marsha C. v Latoya D., 224 AD2d 522 [1996]). Thus, the Family Court properly issued an *489order of protection against the appellant, directing him, inter alia, to stay away from the petitioner and the parties’ children, since the record demonstrated that he conducted himself in an offensive and frightening manner toward the petitioner (see Matter of Braham v Braham, 264 AD2d 418 [1999]; Matter of Cutrone v Cutrone, 225 AD2d 767 [1996]; Matter of Amy Cohen L. v Howard N.L., 222 AD2d 677 [1995]; Merola v Merola, 146 AD2d 611 [1989]).
The appellant’s remaining contentions are without merit. Schmidt, J.P., S. Miller, Krausman and Fisher, JJ., concur.